Citation Nr: 1732679	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for residuals of colon cancer, to include as due to asbestos exposure.

3.  Entitlement to service connection for asthma, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Jan D Dils, Attorney




WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1965 and from November 1966 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for colon cancer, asbestosis, and asthma.  In February 2010, the Veteran filed his notice of disagreement (NOD) as to the denial of those claims, and a statement of the case (SOC) was issued in May 2010.  The Veteran filed his substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

In April 2010, the Veteran was afforded a RO hearing before a Decision Review Officer (DRO).  In December 2010, the Veteran and his wife testified during a Board hearing before a Veterans Law Judge.  Transcripts of these hearings are of record.  

In August 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny claims on appeal (as reflected in a November 2013 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.


In an August 2016 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the December 2010 hearing was unavailable, and offered the Veteran an opportunity for another Board hearing.  In August 2016, the Veteran declined the hearing.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decisions on the claims for service connection for asbestosis and for residuals of colon cancer are set forth below.  The claim for service connection for asthma is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.   VA has conceded the Veteran's probable in-service asbestos exposure associated with his military occupational specialty (MOS).  

3.  The weight of the competent  medical evidence supports a diagnosis of asbestosis pertinent to this claim, and the medical opinion evidence on the question of whether such disability is the result of in-service asbestos exposure is, at least, in relative equipoise.

3.  Competent, probative evidence reflects diagnoses of colon cancer and post surgical residuals, and the medical opinion evidence on the question of whether such problems are the result of in-service asbestos exposure is, at least, in relative equipoise.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the service connection for asbestosis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the service connection for residuals of colon cancer are met. 38 U.S.C.A. §§ 1110, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the favorable dispositions of the claims for service connection for asbestosis and colon cancer residuals, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board must weigh the competency, credibility and probative value of evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Asbestosis

The Veteran claims that his asbestosis is related to his military service, to include as due to his asbestos exposure during service.

The Veteran's DD-214 Form shows that his military occupation specialty (MOS) was an aviation electrician's mate in the Navy.  

Post-service evidence shows a December 1986 private hospital summary x-ray report that reflects some minimal apical pleural scarring of the lungs.

In an April 2008 private treatment report, D.A. Schwartz, M.D., M.P.H., found that the Veteran's chest x-rays show bilateral lower lobe peripheral irregular opacities, which is "consistent with asbestosis."  Furthermore, the private physician provided the Veteran's pulmonary function test (PFT) results of a vital capacity of 75% predicted and abnormal gas exchange with a DLCO of 64% predicted and diagnosed asbestosis with restrictive lung function.  The private physician noted the Veteran's post-service work history at a tire facility from 1971 to 1999 as a tire builder and was employed at a curing department around steam pipes insulated with asbestos.

A September 2008 private hospital report notes the Veteran's PFT results that indicated a reduction of the lung volume.  The private physician found that such PFT results could be due to asbestos exposure or secondary to his weight.  

In a September 2008 opinion, A.L.F., M.D., Ph.D., a professor of public health and Chair Department of Environmental and Occupational Health, indicated that the Veteran's "radiologic records document irregular opacities in the two lower lung zones."  A.L.F., M.D., Ph.D., diagnosed asbestosis.  A.L.F., M.D., Ph.D., found that the Veteran was exposed to asbestos.  A.L.F., M.D., Ph.D., noted that the Veteran worked in a tire facility from 1971 to 1999, and that the Veteran's duties in the tire facility involved handling asbestos materials.  A.L.F., M.D., Ph.D., concluded that the Veteran's asbestosis is "well documented in the scientific literature as arising" from exposure to asbestos.  "The hazards of asbestos have been known for more than 100 years and for more than 75 years workers."

In a November 2008 VA treatment record, a VA treatment provider noted a provisional diagnosis of asbestosis.

In a March 2009 VA treatment record, the VA treatment provider noted the Veteran's diagnosis of asbestosis and indicated that it is unclear whether his disability is related to occupational exposure or his military service.

A November 2009 VA examination report reflects examination of the Veteran, diagnostic testing, and review of the claims file.  The VA examiner noted the opinions of record, to include the September 2008 opinion from A.L.F., M.D., Ph.D.  The examiner noted that a chest x-ray revealed mild kyphoscoliosis and that x-ray reports in the claims file reflect asbestosis.  The examiner diagnosed asbestosis.  The VA examiner provided a detailed medical history and analysis of the evidence of record.  The examiner opined that the Veteran's asbestosis is at least as likely related to the Veteran's in-service asbestos exposure.  The examiner reasoned that during the Veteran's military service, he was exposed to asbestos for two years and five months.  Moreover, the examiner stated that although the Veteran was not diagnosed with asbestosis during his military service, he developed asbestosis later, which was not discovered until he was working at the tire facility.  

In a January 2010 opinion, the VA reviewer found that there is no current asbestosis diagnosis.  The VA reviewer noted that the Veteran's claims file reflects normal PFT results and CT scans of the thorax.

In an October 2013 VA opinion, the VA nurse practitioner found that there is no evidence to support to a diagnosis of asbestosis and, thus, it is not related to his asbestos exposure.  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for asbestosis is warranted.

First, the Board finds that  the currently claimed disability is demonstrated.  To this end, although some of the evidence has been in controversy as to whether the Veteran has a current diagnosis of asbestosis, the evidence clearly shows that the Veteran had early manifestations of a lung disease, such as asbestosis, beginning in December 1986.  See private hospital summary x-ray report dated in December 1986.  Thereafter, in 2008 and 2009, private physicians diagnosed asbestosis, based on diagnostics testing such as PFT and chest x-ray reports.  See, e.g., A.L.F., M.D., Ph.D.'s opinion dated in September 2008.  Moreover, the November 2009 VA examiner also diagnosed asbestosis.  

Although the January 2010 and October 2013 VA opinions found that the Veteran did not have a diagnosis of asbestosis, nether provider considered the evidence of record reflecting a diagnoses of asbestosis in 2008 and 2009-during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.)  Furthermore, the January 2010 VA reviewer's and October 2013 nurse practitioner's opinions appear to have been predicated on inaccurate factual premises.  For instance, the January 2010 VA reviewer stated that the Veteran's claims file shows normal PFT results; however, the claims file reveals that D.A. Schwartz, M.D., M.P.H., diagnosed asbestosis with restrictive lung function based on the Veteran's PFT results.  Moreover, the October 2013 nurse practitioner stated that there was no evidence in the claims file of asbestosis; again, however, Dr. Schwartz  diagnosed asbestosis and the December 1986 x-rays revealed minimal apical pleural scarring of the lungs.   

Second, the in-service injury or disease requirement is met, as the RO has conceded that the Veteran's in service asbestos exposure was probable because his MOS was an aviation electrician's mate.  See M21-1, Part IV, Subpart ii, Ch.1, Sec. I, Para. 3c (indicating that those with this MOS had probable asbestos exposure).

Third, the Board finds that the competent medical evidence on whether the Veteran's asbestosis is related to his in-service asbestos exposure is, at least, relatively evenly balanced.

In addition to the January 2010 and October 2013 VA opinions addressed above, the remaining opinions of record regarding the etiology of the Veteran's current asbestosis consist of A.L.F., M.D., Ph.D.'s September 2008 opinion and the November 2009 VA opinion. 

The Board finds that the Dr. A.L.F.'s September 2008 opinion linking the Veteran's current asbestosis to asbestos exposure is somewhat probative  because the opinion provider is a professor of public health and Chair Department of Environmental and Occupational Health; thus, he has the required knowledge and skills to render an opinion regarding the effects of asbestos exposure.  To that end, Dr. A.L.F.'s s detailed opinion provides that scientific literature supports an association between asbestosis and asbestos exposure.   However, the opinion does not specifically address the Veteran's in-service asbestos exposure.  Furthermore, A.L.F., M.D., Ph.D., did not specifically find that the Veteran's asbestos exposure was due to his post service occupation in the tire facility, but rather noted that the Veteran's work history involved asbestos exposure.

Notably. the Board finds that the November 2009 VA medical opinion that the Veteran's asbestosis is due to his in-service asbestos exposure is highly probative.  In this regard, the November 2009 provider discussed all of the medical evidence of record,, provided an accurate recitation of the evidence of record, as well as a clear, detailed analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The opinion provider reasoned that, although the Veteran was not diagnosed with asbestosis during his military service, he later developed asbestosis, which was not discovered until he was working at the tire facility.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the medical evidence discussed above, the Board finds that, at the very least, the evidence is in relative equipoise as to whether the Veteran has current asbestosis as a result of in service asbestos exposure .  Resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board concludes that the criteria for service connection for the diagnosed asbestosis are met.

B.  Colon Cancer

The Veteran claims that his colon cancer is related to his military service, to include as due to his asbestos exposure during service.

Post-service evidence documents that in December 2006, the Veteran underwent surgery for his colon cancer.  See private operative report dated in December 2006.  Specifically, a December 2006 operative report shows a preoperative diagnosis of distal transverse colon neoplasm and a postoperative diagnosis of distal transverse adenocarcinoma of the colon and diverticulosis.

In a September 2008 opinion, A.L.F., M.D., Ph.D., professor of public health and Chair Department of Environmental and Occupational Health, opined that the Veteran's malignant adenocarcinoma of the colon was due to asbestos exposure.  A.L.F., M.D., Ph.D., noted that the Veteran worked in a tire facility from 1971 to 1999, and that the Veteran's duties in the tire facility involved handling asbestos materials.  A.L.F., M.D., Ph.D., concluded that the Veteran's colon cancer is "well documented in the scientific literature as arising following exposure to asbestos.  The hazards of asbestos have been known for more than 100 years and for more than 75 years workers."

In a November 2009 VA examination report, the VA examiner reviewed the claims file, interviewed the Veteran, and diagnosed colon cancer.  The VA examiner provided a detailed medical history and analysis of evidence of record.  Notably, the VA examiner acknowledged A.L.F., M.D., Ph.D.'s September 2008 opinion that related the Veteran's colon cancer to asbestos exposure.  The VA examiner opined that the Veteran's colon cancer is at least as likely related to the Veteran's in-service asbestos exposure.  The examiner reasoned that during the Veteran's military service, he was exposed to asbestos for two years and five months.  Moreover, the examiner stated that although the Veteran was not diagnosed during his military service, he developed colon cancer later, which was not discovered until he was working at the tire facility.  The examiner concluded that A.L.F., M.D., Ph.D.'s September 2008 is a credible medical opinion that links cancer to asbestos exposure.    

In a January 2010 digestive conditions VA examination report, the examiner diagnosed colon cancer with surgery diagnosis of distal transverse adenocarcinoma of the colon with diverticulitis status post-surgery.  The VA examiner opined that the Veteran's colon cancer is not related to his in-service asbestos exposure.  The VA examiner reasoned that there is no literature that supports an association between asbestos exposure and colon cancer.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for residuals of colon cancer is warranted.

First, the Board finds that the currently-claimed disability is demonstrated.  To this end, the evidence shows that the Veteran was diagnosed with colon cancer in 2006, and the January 2010 examiner diagnosed colon cancer with distal transverse adenocarcinoma of the colon with diverticulitis status post-surgery. 

Second, the in-service injury or disease is met, as the RO has conceded that the Veteran was likely exposed to asbestos during military service, given his .  See M21-1, Part IV, Subpart ii, Ch.1, Sec. I, Para. 3c (indicating that those with this MOS had probable asbestos exposure).

Third, the Board finds that the competent, probative medical opinion evidence on the question of whether the Veteran's residuals of colon cancer are related to his in-service asbestos exposure.

To this end, the Board notes that in a January 2010 VA opinion that found that the Veteran's colon cancer is not related to his in-service asbestos exposure is not persuasive.  .The Board notes, however, that the opinion is rather conclusive, as the that the opinion is not probative because the VA examiner's opinion was conclusory and he did not provide a rationale for his negative opinion, other than stating that there is no literature that supports asbestos exposure and colon cancer.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007)(holding a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.); see also Leshore v. Brown, 8 Vet. App. 409 (1995)(holding a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Moreover, the January 2010 opinion failed to address the positive evidence of record that indicated that there is a relationship between colon cancer and asbestos exposure.  

Therefore, the remaining opinions of record regarding the etiology of the Veteran's colon cancer consists of A.L.F., M.D., Ph.D.'s September 2008 opinion and the November 2009 VA opinion. 

The Board finds that the A.L.F., M.D., Ph.D.'s September 2008 opinion is entitled to some probative value because it links the Veteran's colon cancer to asbestos exposure.   As stated above, the Board finds that the September 2008 opinion is entitled to some probative weight because A.L.F., M.D., Ph.D. is a professor of public health and Chair Department of Environmental and Occupational Health; thus, he has the required knowledge and skills to render an opinion regarding the effects of asbestos exposure.  A.L.F., M.D., Ph.D.'s detailed opinion provides that scientific literature supports an association between colon cancer and asbestos exposure.   The Board acknowledges that the opinion does not specifically address the Veteran's in-service asbestos exposure.   However, A.L.F., M.D., Ph.D., did not specifically find that the Veteran's colon exposure was due to his post service occupation in the tire facility, but rather noted that the Veteran's work history involved asbestos exposure.

Finally, the Board finds that the November 2009 VA medical opinion that the Veteran's colon cancer is due to his in-service asbestos exposure is probative.  In this regard, the November 2009 opinion discussed all of the medical evidence of record in a detailed analysis.  See Nieves-Rodriguez , 22 Vet. App. at 304.  The Board also finds persuasive the November 2009 examiner's opinion that although the Veteran was not diagnosed with colon cancer during his military service, he developed asbestosis later, which was not discovered until he was working at the tire facility.  The November 2009 opinion also noted the September 2008 opinion and found it credible. 

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence, to include the medical evidence discusses above, the Board finds that, at the very least, the evidence is in relative equipoise on the question of whether the Veteran's colon cancer and post-surgical residuals are due to in-service asbestos exposure..  Resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board concludes that the criteria for service connection for residuals of colon cancer are met.


ORDER

Service connection for asbestosis is granted. 

Service connection for residuals of colon cancer is granted. 



REMAND

Unfortunately the Board finds that further AOJ action in on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran claims that he has asthma and that it is related to his in-service asbestos exposure.  

As indicated above, VA has conceded the Veteran's probable in-service asbestos exposure.  See M21-1, Part IV, Subpart ii, Ch.1, Sec. I, Para. 3c (indicating that the Veteran's MOS had probable asbestos exposure).

As for a current asthma diagnosis, the Board finds that the evidence is unclear.  For instance, a September 2008 private hospital report notes the Veteran's pulmonary function test (PFT) results that indicated that the Veteran has "some type of reversible airway obstruction on which represent simple bronchial asthma or occupational asthma."  

In a January 2010 opinion, the VA reviewer found that there was no evidence of asthma and that there is no relationship to the Veteran's asbestos exposure.  No rationale was provided for the opinion.

In August 2013, the Board remanded the Veteran's asthma claim to, among other things, obtain an opinion to address the nature and etiology of the Veteran's claimed asthma.   In October 2013, a nurse practitioner opined that the Veteran's asthma is less likely related to asbestos exposure.  The nurse practitioner stated that there is no evidence of asbestosis; however, there is evidence of obstructive ventilatory defect "which is felt to be" secondary to cotton dust exposure.  The nurse practitioner concluded that "[t]here is no evidence of asbestosis, [c]olon cancer nor asthma residuals
of asbestos exposure.

However, the Board finds that the medical evidence of record still does not sufficiently resolve the  nature of any current pulmonary/respiratory disability other than asbestosis, claimed as asthma, and, if so, the relationship between any such disability and service, to include conceded asbestos exposure.   Hence, further medical development in this regard is warranted.  See 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  See also Barr v. Nicholson, 21 Vet. App. 303, 311  (2007) (holding that once VA undertakes the effort to provide an examination or to otherwise obtain an opinion when developing a service connection claim, it must provide or obtain one that is adequate for purposes of the determination being made).

Hence, the AOJ should arrange for the Veteran to undergo a VA pulmonary/respiratory examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since March 2015.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo a VA pulmonary/respiratory examination, by an appropriate physician, to address his claim for service connection for asthma.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify all pulmonary/respiratory (ies) other than asbestosis-to specifically include claimed asthma-currently present, or validly diagnosed at any point pertinent to the June 2009 claim (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during either period of active service, or is otherwise the result of a disease or injury incurred in service, to include the conceded asbestos exposure.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record, to include the Veteran's September 2008 private opinion that found that the Veteran had "some type of reversible airway obstruction on which represent simple bronchial asthma or occupational asthma."

The examiner also must consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset and continuity of symptoms.  

Notably, the absence of documented evidence of treatment for a specific disability in service should not, alone, serve as the sole basis for a negative opinion.  In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and that his assertions in this regard must be considered in formulating  the requested opinion(s)  If lay assertions in any regard discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any   benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2016).


Department of Veterans Affairs


